DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Regarding limitations recited in claims 18, 20, and 25-32 which are directed to a manner of operating the disclosed apparatus, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18, 20, and 25-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (Potentiometric Langmuir Isotherm Analysis of Histamine-.
Regarding claim 18, Yang discloses an apparatus for determining a presence or an amount of a polyamine or its derivative in a sample, 25comprising:
a substance selective structure configured to interact with the polyamine or its derivative present in the sample (Figure 1, see: gate; Figure 2, see: molecularly imprinted polymer (MIP) capable of selectively binding with Histamine and L-Histidine, both are polyamine derivatives); and
an electronic device in electrical connection with 30the substance selective structure (Figure 1, see: FET biosensor);
wherein the substance selective structure is arranged to alter an electrical characteristic of the 26electronic device upon a chemical interaction between the substance selective structure with the polyamine or its derivative, thereby indicating the presence or the amount of the polyamine or its derivative in the 5sample based on the electrical characteristic altered by the chemical interaction (Figure 3, Figure 4, pg. Q3081-Q8032/Results and Discussion);
wherein the substance selection structure includes a molecule-selective electrode comprising a polymer layer arranged to bind with the polyamine or its derivative when the sample is in contact with the polymer layer (Figure 1, see: Gate; pg. Q3080/Fabrication of HMIP-modified extended gate Au electrode), wherein the polymer layer includes a molecular imprinted polymer is selective to a predetermined (Figure 2, see: molecularly imprinted polymer (MIP); pg. Q3080/Fabrication of HMIP-modified extended gate Au electrode).
Yang does not explicitly disclose the polyamine includes urinary spermine.
Trikka teaches a plurality of analogous molecularly imprinted polymers (pg. 2114-2115/Polymer synthesis; Table 1) configured for histamine and other diamine recognition, specific binding, and selectivity in an aqueous environment, including spermine (Table 3, see: SPM).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to select one of a plurality of equivalent histamine selective MIPs for the device disclosed by Yang, as taught by Trikka, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 20, Yang further discloses the sample includes a biological sample (pg. Q3080-Q3081/Real-time measurement of analytes using HMIP-coated FET).
Regarding claim 25, Yang further discloses the change of electrical characteristics of the electronic device is induced by a change in a differential capacitance 15of the substance selection structure (Figure 3, Figure 4, pg. Q3081-Q8032/Results and Discussion).
Regarding claim 26, Yang further discloses the change of 20electrical characteristics of the electronic device is induced by a change in a permittivity and/or a dielectric constant of the polymer layer binding with a different amount of polyamine or its derivative (Figure 3, Figure 4, pg. Q3081-Q8032/Results and Discussion).
 the electronic device includes a transistor (Figure 1, see: FET biosensor).
Regarding claim 28, Yang further discloses the substance 28selection structure is in electrical communication with a gate electrode of the transistor (Figure 1, see: gate; Figure 2, see: molecularly imprinted polymer (MIP); pg. Q3080/Fabrication of HMIP-modified extended gate Au electrode).
Regarding claim 29, Yang further discloses the substance selection structure is arranged to operate as a gate electrode of the transistor (Figure 1, see: gate; Figure 2, see: molecularly imprinted polymer (MIP); pg. Q3080/Fabrication of HMIP-modified extended gate Au electrode).
Regarding claim 30, Yang further discloses the electrical characteristic includes a threshold voltage of the transistor (Figure 3, Figure 4, pg. Q3081-Q8032/Results and Discussion).
Regarding claim 31, Yang further discloses the electrical characteristic includes a saturation drain current 20across the transistor under a predetermined gate bias and a predetermined source-drain bias (Figure 3, Figure 4, pg. Q3081-Q8032/Results and Discussion).
Regarding claim 32, Yang further discloses the gate bias is applied across the sample on applied on the substance selection structure, the substance selection structure and the transistor (Figure 3, Figure 4, pg. Q3081-Q8032/Results and Discussion).

s 18, 20, and 25-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minami et al. (An Extended-Gate Type Organic FET Based Biosensor for Detecting Biogenic Amines in Aqueous Solution), in view of Trikka et al. (Molecularly imprinted polymers for histamine recognition in aqueous environment).
Regarding claim 18, Minami discloses an apparatus for determining a presence or an amount of a polyamine or its derivative in a sample, 25comprising:
a substance selective structure configured to interact with the polyamine or its derivative present in the sample (Fig. 1, see: Extended gate-electrode, horseradish peroxidase osmium-redox polymer, diamine oxidase); and
an electronic device in electrical connection with 30the substance selective structure (Fig. 1, see: Extended-gate type OFET biosensor);
wherein the substance selective structure is arranged to alter an electrical characteristic of the 26electronic device upon a chemical interaction between the substance selective structure with the polyamine or its derivative, thereby indicating the presence or the amount of the polyamine or its derivative in the 5sample based on the electrical characteristic altered by the chemical interaction (Fig. 2, Fig. 3, Fig. 4, Fig. S1, Fig. 2S);
wherein the substance selection structure includes a molecule-selective electrode comprising a polymer layer arranged to bind with the polyamine or its derivative when the sample is in contact with the polymer layer (Fig. 1, see: Extended gate-electrode, horseradish peroxidase osmium-redox polymer, diamine oxidase); and wherein the polyamine includes urinary spermine (pg. 721/Reagents and chemicals, see: spermine tetrahydrochloride).

Trikka teaches a plurality of molecularly imprinted polymers (pg. 2114-2115/Polymer synthesis; Table 1) configured for histamine and other diamine recognition, specific binding, and selectivity in an aqueous environment (Table 2, Table 3).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to select one of a plurality of equivalent histamine selective MIPs for the device disclosed by Minami, as taught by Trikka, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  One having ordinary skill in the art would have been motivated by the improved selectivity and sensitivity provided by the incorporation of the histamine recognition molecularly imprinted polymer layer.
Regarding claim 20, Minami further discloses the sample includes a biological sample (pg. 721/Reagents and chemicals, see: histamine dihydrochloride, spermine tetrahydrochloride, spermidine, tyramine hydrochloride, cadaverine, putrescine).
Regarding claim 25, modified Minami further discloses the change of electrical characteristics of the electronic device is induced by a change in a differential capacitance 15of the substance selection structure (Fig. 2, Fig. 3, Fig. 4, Fig. S1, Fig. 2S, pg. 722-723/Results and Discussion).
(Fig. 2, Fig. 3, Fig. 4, Fig. S1, Fig. 2S, pg. 722-723/Results and Discussion).
Regarding claim 27, Minami further discloses the electronic device includes a transistor (Fig. 1, see: Extended-gate type OFET biosensor).
Regarding claim 28, Minami further discloses the substance 28selection structure is in electrical communication with a gate electrode of the transistor (Fig. 1, see: Extended gate electrode coupled to the Organic transistor).
Regarding claim 29, Minami further discloses the substance selection structure is arranged to operate as a gate electrode of the transistor (Fig. 1, see: Extended gate-electrode, horseradish peroxidase osmium-redox polymer, diamine oxidase).
Regarding claim 30, Minami further discloses the electrical characteristic includes a threshold voltage of the transistor (Fig. 2, Fig. 3, Fig. 4, Fig. S1, Fig. 2S, pg. 722-723/Results and Discussion).
Regarding claim 31, Minami further discloses the electrical characteristic includes a saturation drain current 20across the transistor under a predetermined gate bias and a predetermined source-drain bias (Fig. 2, Fig. 3, Fig. 4, Fig. S1, Fig. 2S, pg. 722-723/Results and Discussion).
Regarding claim 32, Minami further discloses the gate bias is applied across the sample on applied on the substance selection structure, the substance selection (Fig. 2, Fig. 3, Fig. 4, Fig. S1, Fig. 2S, pg. 722-723/Results and Discussion).

Response to Arguments
Applicant's arguments filed 02/22/2021 have been fully considered but they are not persuasive.
The Applicant’s remarks are not commensurate with the scope encompassed by the instant claims.  The claims require the molecularly imprinted polymer to be selective to a predetermined polyamine (urinary spermine) or its derivative (i.e. a derivative of spermine).  Derivatives of spermine include, but are not limited to putrescine and spermidine.  Trikka et al. explicitly discloses “MIPs’ selectivity was also tested against the polyamines putrescine, spermidine, spermine and an analogue of putrescine. At pH 7.0, higher affinity of the imprinted polymers for the polyamines compared to histamine was observed” (pg. 2119/ Binding analysis with histamine receptor antagonists and compounds related to histamine in aqueous environment).  Since the MIP disclosed by Trikka demonstrates a higher affinity towards spermine and its derivatives (spermidine and putrescine), it is the positon of the Examiner that the MIP disclosed by Trikka is analogous to the instantly claimed a molecular imprinted polymer is selective to a predetermined polyamine (spermine) or its (spermine’s) derivative.
The previous grounds of rejection have been updated to address the new combinations of scope provided by the claim amendments.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT J EOM/           Primary Examiner, Art Unit 1797